Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 1 of 14. PageID #: 12667



   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO
   -------------------------------------------------------
                                                             :
   IN RE: SONIC CORP. CUSTOMER
   DATA BREACH LITIGATION
   (Financial Institutions)                                      MDL Case No. 1:17-md-02807-JSG
                                                             :
                                                             :
                                                             :
                                                             :    OPINION & ORDER
                                                             :    [Resolving Doc. No. 240, 258]
                                                             :
                                                             :
                                                             :
                                                             :
                                                             :
   -------------------------------------------------------

   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

              American Airlines Federal Credit Union, Arkansas Federal Credit Union, and Redstone

   Federal Credit Union (“Plaintiffs”) bring this class action claim against Sonic Corporation 1 for alleged

   damages coming out of a 2017 payment card data breach by unidentified actors. The hackers

   targeted 762 Sonic Drive-Ins. 2

              Plaintiffs now seek to certify a class of: “All banks, credit unions, financial institutions, and

   other entities in the United States that received an alert of a potentially compromised account from

   any card brand in the Sonic Data Breach.” 3

              For the following reasons, the Court GRANTS Plaintiffs’ motion to certify a class of

   Plaintiffs. The Court will, however, define the class differently than Plaintiffs’ proposal. The

   Court certifies a class of: All banks, credit unions, and financial institutions in the United

   States that received notice and took action to reissue credit cards or reimbursed a

   compromised account from any card brand involved with the Sonic Data Breach.


              1
             Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic
   Capital LLC, Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively
   hereafter, “Sonic” or “Sonic Defendants”).
           2
             Doc. 202 at 5.
           3
             Doc. 258 at 1.
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 2 of 14. PageID #: 12668
   Case No. 1:17-cv-1516
   Gwin, J.

                                                I. Background

   A. The Data Breach

           Between April 7, 2017, and October 28, 2017, hackers used malware installed on point-of-

   sale systems at 762 Sonic restaurants to steal sales transaction payment card data. Sonic required

   franchise restaurants to use only certain types of point-of-sale systems. 4 In 2017, many Sonic

   restaurants used obsolete technology that was vulnerable to hacking. 5

           The hackers targeted Sonic franchises that used a particular point-of-sale system and were

   able to obtain cardholder data. 6 Plaintiffs claim the industry standard requires encryption of stored

   credit card data, but Sonic’s franchisees used outdated technology—mandated by Sonic corporate

   policy—and did not encrypt the stolen card data. 7

           A following investigation revealed that the stolen data had been sold online. 8 The hackers

   were able to steal credit card data with impunity for more than six months because Sonic had set up

   security alerts using an invalid e-mail address. 9 Five million payment cards’ data were sold online. 10

           Plaintiffs allege that “Visa and other card brands determined” that the compromised cards

   had all been used at Sonic restaurants. 11

   B. The Proposed Class

           Plaintiffs and the proposed class members operate as financial institutions that received alerts

   of payment cards exposed in the breach. 12 According to Plaintiffs’ expert, financial institutions are

   “obligated to respond in some manner” when they receive a card brand alert for “a number of



           4
               Doc. 202 at 13.
           5
             Id. at 15–16.
           6
             Id. at 17, 20–21.
           7
             Id. 19–20; 31–32.
           8
             Id. at 21–22.
           9
             Id. at 16.
           10
                Doc. 258 at 3.
           11
                Id.
           12
                Id. at 1.
                                                     -2-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 3 of 14. PageID #: 12669
   Case No. 1:17-cv-1516
   Gwin, J.

   reasons, including [because they are required to respond] by regulation and to protect their customers

   and their bottom line.” 13 Financial institutions facing a payment card data breach can react in a

   variety of ways. They can reissue compromised cards. They can refund fraudulent purchases. They

   can monitor potentially compromised cards. 14

            Plaintiffs estimate that there are potentially thousands of potential class member financial

   institutions. 15

                                                II. Legal Standard

            Federal Rule of Civil Procedure 23 governs class certification and is more than “a mere

   pleading standard.” 16 Rather, the party seeking certification “must affirmatively demonstrate . . .

   compliance with the Rule,” 17 and the court must do a “rigorous analysis” to ensure that Rule 23’s

   requirements are met. 18

            Under Rule 23(a), Plaintiffs may sue as a class if they satisfy four prerequisites: 1) “the class

   is so numerous” that it is impracticable to join all potential members; 2) there are questions of law

   or fact common to the class; 3) the representative parties’ claims or defenses “are typical” of the

   class; and 4) “the representative parties will fairly and adequately protect the interests of the

   class.” 19

            Further, Plaintiffs must also satisfy the Rule 23(b) requirements. 20 Plaintiffs bring this case

   under Rule 23(b)(3), 21 which requires that common questions of law or fact must “predominate




             Id. at 8–9.
            13

             Id. at 9.
            14

          15
             Id. at 2.
          16
             Wal-Mart Stores Inc. v. Dukes, 564 U.S. 338, 350 (2011).
          17
             Id.
          18
             Rikos v. Procter & Gamble Co., 799 F.3d 497, 504 (6th Cir. 2015) (citing In re Whirlpool
   Corp. Front–Loading Washer Prods. Liab. Litig., 722 F.3d 838, 851 (6th Cir.2013)).
            19
               Fed. R. Civ. Pro. 23(a).
            20
               Fed. R. Civ. Pro. 23(b).
            21
               Doc. 258 at 10.
                                                       -3-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 4 of 14. PageID #: 12670
   Case No. 1:17-cv-1516
   Gwin, J.

   over any questions affecting only individual members” of the class and that a class action must be

   “superior to other available methods for fairly and efficiently adjudicating the controversy.” 22

                                                 III. Analysis

   A. Rule 23(a) Certification

           The Court evaluates each prerequisite to certification in turn.

           1. Numerosity

           To satisfy Rule 23(a), the proposed class must be large enough that it would be impracticable

   to join all potential class members. 23 Plaintiffs assert that they meet the numerosity requirement

   because there are “thousands of financial institutions” that received alerts regarding the breach.

           In turn, Defendants argue that Plaintiffs’ definition is overbroad and unascertainable. 24

   Plaintiffs seek to certify a class of “financial institutions” that received “an alert” without defining

   these terms. 25 Defendants respond that Plaintiffs’ lists of financial institutions that received breach

   alerts may contain “payment cards that were only exposed without more (i.e. without attendant fraud,

   without attendant replacement by the banks, etc.).” 26 To Defendants, those financial institutions were

   not injured and lack standing. 27

           Still, Defendants do not specifically challenge the numerosity of the potential class.

           There is no strict numerical test under Rule 23, but “substantial” numbers tend to satisfy the

   numerosity prerequisite. 28 While the number of class members is not precisely known, Plaintiffs

   provide lists with thousands of financial institutions that received breach alerts. 29 Defendants note



           22
              Fed. R. Civ. Pro. 23(b).
           23
              Fed. R. Civ. Pro. 23(a)(1).
           24
              Doc. 293 at 5, 8.
           25
                Id.
           26
            Doc. 320 at 8 (emphasis in original).
            Id. As discussed further below, Plaintiffs argue that receiving an alert and responding to it
           27

   amount to a cognizable injury.
         28
            In re Am. Med. Sys., 75 F.3d 1069, 1079–80 (6th Cir. 1996).
         29
            Docs. 258-AA, 258-BB, 258-CC.
                                                   -4-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 5 of 14. PageID #: 12671
   Case No. 1:17-cv-1516
   Gwin, J.

   that an alert that a card or cards may have been exposed does not mean that the cards were actually

   compromised, 30 but the lists demonstrate that Plaintiffs meet the numerosity requirement.

               2. Common Questions of Law or Fact

               Rule 23(a) requires that the class members have common issues of law or fact that require

   adjudication. 31 This means that “claims must depend upon a common contention . . . that [] is capable

   of a classwide resolution.” 32 Resolving the common contention “will resolve an issue that is central

   to the validity of each one of the claims in one stroke” 33 and “drive resolution of the lawsuit.” 34

               In this case, Plaintiffs claim that all potential class members shared a common injury due to

   the same set of circumstances—Sonic’s actions leading to and after the data breach. 35 Further,

   Plaintiffs put forward a variety of common questions for class members: “(1) whether Sonic owed

   card-issuing financial institutions a duty to act reasonably; (2) whether Sonic’s actions breached its

   duty; (3) . . . whether Sonic’s conduct caused FI Plaintiffs’ and the Class’s injuries.” 36 Plaintiffs point

   out that Oklahoma law controls each question, rather than multiple states’ laws. 37

               Defendants counter that Plaintiffs and potential class members have not all suffered the “same

   injury,” as required by Wal-Mart Stores Inc. v. Dukes, 38 because not all potential class members have

   been injured. To Defendants, proof of “negligence . . . will vary from class member to class member

   because financial institutions do not follow a common set of procedures” in response to a breach

   alert. 39


               30
             Doc. 293 at 5–6.
               31
             Fed. R. Civ. Pro. 23(a)(2).
          32
             Dukes, 564 U.S. at 350.
          33
             Id.
          34
             In re Whirlpool Corp., 722 F.3d at 838852.
          35
             Doc. 258 at 11.
          36
             Id. Following this court’s order on July 1, 2020, only Plaintiffs claim for negligence remains.
   The court dismissed Plaintiffs’ negligence per se claim, so questions pertaining to that claim are not
   included here. See Doc. 304.
          37
             Doc. 258 at 11.
          38
             Doc. 320 at 10.
          39
             Id.
                                                      -5-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 6 of 14. PageID #: 12672
   Case No. 1:17-cv-1516
   Gwin, J.

           But Plaintiffs contend that the common conditions that lead to the data breach are sufficient

   to show that Sonic breached its duty to all Plaintiffs and potential class members, causing injury. 40

   Plaintiffs maintain that they do not need to show identical injury at this stage. They are correct that

   for class certification they only need to show that they can prove that all class members suffered

   damage. 41

           This is a different situation than in Dukes, where the Supreme Court held that Plaintiffs could

   not challenge “literally millions of [Defendant’s] employment decisions at once.” 42 Here, while

   Plaintiffs and potential class members’ responses to the breach alerts varied, they all challenge the

   same set of Defendants actions. Plaintiffs meet the commonality requirement.

           3. Typicality

           The typicality prong of Rule 23(a) requires that the named plaintiff’s claims are “typical” of

   the other class members’ claims. 43 There must be “a sufficient relationship . . . between the injury to

   the named plaintiff and the conduct affecting the class, so that the court may properly attribute a

   collective nature to the challenged conduct.” 44 Further, “a plaintiff's claim is typical if it arises from

   the same event or practice or course of conduct that gives rise to the claims of other class members,

   and if his or her claims are based on the same legal theory.” 45 The goal is that, in pursuing their own

   claims, “the named plaintiff will also advance the interests of the class members.” 46




           40
               Doc. 323 at 1, 10 (“[T]hose varied responses only affect Class members’ individual
   damages, not Sonic’s liability to the Class.”).
           41
              Doc. 323 at 3. See also Rikos, 799 F.3d at 505 (“The Supreme Court in Dukes did not hold
   that named class plaintiffs must prove at the class-certification stage that all or most class members
   were in fact injured to meet this requirement. Rather, the Court held that named plaintiffs must show
   that their claims depend upon a common contention that is of such a nature that it is capable of
   classwide resolution . . . .”).
           42
              Dukes, 564 U.S. at 352.
           43
              Fed. R. Civ. Pro. 23(a)(3).
           44
              In re Am. Med. Sys., 75 F.3d at 1082.
           45
              Id.
           46
              Id.
                                                     -6-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 7 of 14. PageID #: 12673
   Case No. 1:17-cv-1516
   Gwin, J.

           Here, Plaintiffs’ negligence claims all grow out of Sonic’s alleged failure to secure its point-

   of-sale systems, an alleged failure that made the data breach possible. 47 Further, Plaintiffs argue that

   they and the other potential class members all suffered injury because they had to respond to the

   security breach alert. 48

           Defendants respond that the named Plaintiffs’ claims are not typical. Even though the class’s

   negligence claims may all arise out of Sonic’s conduct leading to one event, Defendants maintain

   that each class member will have to prove that they suffered some fraud, had to replace a card, or

   other injury. 49 Defendants underscore this argument by noting that some of the cards exposed in the

   Sonic breach were exposed in other breaches that gave rise to 2017–2019 alerts, so damages could

   have resulted from other exposures. 50

           Essentially, Plaintiffs argue that receiving an alert results from a common cause and creates a

   common class injury. 51 Defendants argue that it does not. 52 To Defendants, there will need to be

   “individualized inquiries to investigate how the thousands of class members responded to the

   breach.” 53 But how potential class members responded to the breach alert speaks more to damages

   than it does to Defendants’ liability.

           Still, the Court will define the class more narrowly than Plaintiff’s proposal. The Court will

   only include those financial institutions that received notice and took action to reissue credit cards

   or reimbursed a compromised account. Similar to other courts in similar data breach cases, the Court




           47
              Doc. 258 at 12; Doc. 323 at 4.
           48
              Doc. 258 at 12.
           49
              Doc. 320 at 12–13 (citing Jones v. Allercare, 203 F.R.D. 290, 299 (N.D. Ohio 2001)).
           50
              Id. at 13.
           51
              Doc. 323 at 1, 11–12.
           52
              Doc. 289 at 9.
           53
                Id.
                                                      -7-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 8 of 14. PageID #: 12674
   Case No. 1:17-cv-1516
   Gwin, J.

   is wary of defining a class solely by the receipt of a card brand alert or card exposure, without more

   evidence of injury or compromised accounts. 54

           Plaintiffs meet 23(a)(3)’s typicality requirement. The potential need to assess individual

   responses for damages purposes does not negate the fact that Plaintiffs’ negligence claims grow out

   of the same conduct, and that Plaintiffs’ negligence theories could apply to any potential class

   member. 55

           4. Adequate Representation

           The final prong of 23(a) requires that the named plaintiffs fairly and adequately represent the

   interests of the entire class. 56 The court must “analyze that requirement using a two-prong test: ‘1)

   [T]he representative must have common interests with unnamed members of the class, and 2) it must

   appear that the representatives will vigorously prosecute the interests of the class through qualified

   counsel.’” 57 “The court reviews the adequacy of class representation to determine whether class

   counsel are qualified, experienced and generally able to conduct the litigation, and to consider

   whether the class members have interests that are not antagonistic to one another.” 58

           Plaintiffs offer that they will represent the interests of the class without conflict because they

   “they seek to recover the same type of damages arising out of the same incident.” 59 Further, Plaintiffs

   contend that they have demonstrated their “commitment to vigorously prosecuting the interests of

   the class” through their active participation in the discovery process and court proceedings. Finally,




           54
              In re Target Corp. Customer Data Sec. Breach Litig., 309 F.R.D. 482, 490 (D. Minn.
   2015); In re TJX Cos. Retail Sec. Breach Litig., 246 F.R.D. 389, 392 (D. Mass. 2007).
           55
              See Doc. 323 at 11–12. See also In re TJX Cos. Retail Sec. Breach Litig., 246 F.R.D. at 393
   (“Although the size of the banks, the brand of credit or debit card they issue, or their response to the
   security breach may vary . . . in general, [typicality] may be satisfied even though varying fact patterns
   support the claims . . . of individual class members.”) (internal citations omitted).
           56
              Fed. R. Civ. Pro. 23(a)(4).
           57
               Pelzer v. Vassalle, 655 F. Appx. 352, 364 (6th Cir. 2016) (citing In re Am. Med. Sys., 75
   F.3d at 1083).
           58
              Stout v. J.D. Byrider, 228 F.3d 709, 717 (6th Cir. 2000).
           59
              Doc. 258 at 13.
                                                        -8-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 9 of 14. PageID #: 12675
   Case No. 1:17-cv-1516
   Gwin, J.

   Plaintiffs’ counsel have experience litigating class actions against financial institutions in data breach

   situations. 60

            Defendants respond that the named Plaintiffs’ interests are at odds with the rest of the class

   because some Plaintiffs’ cards incurred fraud or reissuance damages, while other cards were only

   exposed. 61 But this recommends changing the class. It does not defeat typicality.

            Defendants also argue that Plaintiffs’ proposed model for calculating class-wide damages

   might overcompensate some plaintiffs and undercompensate others. 62 Plaintiffs counter that the

   model is intended to provide aggregate damages that can be allotted on an individual basis. 63

            The court agrees that Plaintiffs meet this prong. All potential class members seek to recover

   damages due to the Sonic breach, and Plaintiffs and their counsel have actively and vigorously

   litigated their case so far. 64 Further, limiting the class to financial institutions that received notice and

   took action to reissue credit cards or reimbursed a compromised account creates even more common

   claims among Plaintiffs and bolsters the adequacy of Plaintiffs’ representation. Defendants concerns

   about individual questions speak more to damages calculations. In the Sixth Circuit, the potential

   for individual damages considerations do not defeat class certification. 65

   B. Rule 23(b)(3)




            60
                 Id.
            61
               Doc. 320 at 16–17.
            62
               Id. at 17. Defendants cite an inapplicable example from Stout. There, the court found that
   adequacy was not met because the named Plaintiffs had already obtained relief or proposed
   resolution from Defendants, suggesting that unnamed class members would lose the benefit of having
   their cases individually addressed. 228 F.3d at 717–18. That is not the case here. Defendants
   compare the facts in Stout to the fact that the named Plaintiffs in this litigation received
   reimbursements from Visa’s Global Compromised Account Recovery program. The facts are not
   comparable.
            63
               Doc. 323 at 26.
            64
               Id. at 27 (citing S. Indep. Bank v. Fred’s, Inc., No. 2:15-CV-799-WKW, 2019 WL 1179396,
   at *12 (M.D. Ala. Mar. 13, 2019)).
            65
               Gawry v. Countrywide Home Loans, Inc., 640 F. Supp. 2d 942, 958 (N.D. Ohio 2009)
   (citing Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir. 2007)).
                                                         -9-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 10 of 14. PageID #: 12676
    Case No. 1:17-cv-1516
    Gwin, J.

            Plaintiffs satisfy the prerequisites of Federal Rule of Civil Procedure 23(a). To certify their

    proposed class, however, they must also meet the standard set forth in Rule 23(b). In this instance,

    Plaintiffs seek to proceed under Rule 23(b)(3). 66 The Court must find that “the questions of law or

    fact common to class members predominate over any questions affecting only individual members,

    and that a class action is superior to other available methods for fairly and efficiently adjudicating the

    controversy.” 67

            The goal is to ensure that the proposed class is “sufficiently cohesive to warrant”

    representation as a class. 68 Courts must carefully consider “the relation between common and

    individual questions in a case. An individual question is one where members of a proposed class will

    need to present evidence that varies from member to member, while a common question is one

    where the same evidence will suffice for each member to make a prima facie showing [or] the issue

    is susceptible to generalized, class-wide proof.” 69

            1. Predominance

            The parties and the Court agree that Oklahoma law applies in this case to all potential class

    members’ claims, so there will be common legal negligence standards. 70 Beyond this, Plaintiffs argue

    that predominance is met because Sonic’s liability can be determined “on a classwide basis” and




            66
               Doc. 258 at 10.
            67
               Fed. R. Civ. Pro. 23(b)(3). The pertinent considerations for Rule 23(b)(3) include: “(A) the
    class members’ interests in individually controlling the prosecution or defense of separate actions;
    (B) the extent and nature of any litigation concerning the controversy already begun by or against
    class members; (C) the desirability or undesirability of concentrating the litigation of the claims in the
    particular forum; and (D) the likely difficulties in managing a class action.” Id.
            68
               Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (citing Amchem Prods.,
    Inc. v. Windsor, 521 U.S. 591, 623 (1997)).
            69
               Id. (citation omitted).
            70
               Doc. 258 at 14.
                                                        -10-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 11 of 14. PageID #: 12677
    Case No. 1:17-cv-1516
    Gwin, J.

    “Plaintiffs outline a damages model capable of calculating classwide damages.” 71 Plaintiffs contend

    that generalizable proof across the class can show Sonic’s negligence led to the damages. 72

            Defendants argue that individual evidence will be necessary to show injury—for example, to

    show whether each card at issue was compromised in the Sonic breach. 73 Defendants also state that

    common questions do not predominate because Sonic’s contributory negligence defense will require

    individual financial institutions to respond. 74

            But these are questions of individualized damages.          Plaintiffs argue that the claim that

    connects the class is that Defendants failed to meet their duty to prevent the cards’ exposure, not

    fraud or comprise. More importantly, some financial institutions still needed to reissue the cards and

    reimburse fraudulent changes that resulted from the Sonic breach.

            The Court agrees with Plaintiffs that these are issues of damages, not liability. 75 Unlike in

    Fred’s, a single state’s law will be used to determine liability. Common issues of fact and law

    predominate here.

            2. Superiority

            Plaintiffs must also satisfy Rule 23(b)(3)’s requirement that “a class action is superior to other

    available methods for fairly and efficiently adjudicating the controversy.” 76 Plaintiffs assert that a

    single class action is “superior to the prospect of thousands of financial institutions litigating the same

    questions against the same defendants in dozens of courts across the nation.” 77 Defendants counter

    that the potential damages for each individual potential plaintiff are large enough to incentivize



            71
                 Id.
            72
                 Id. at 18 (“Sonic’s liability in negligence depends on whether: 1) it owed a duty to act
    reasonably with respect to card-issuing financial institutions, 2) it breached that duty, and 3) its breach
    of its duty injured the plaintiffs.”).
             73
                Doc. 320 at 20.
             74
                Id. at 23–24.
             75
                Doc. 323 at 7.
             76
                Fed. R. Civ. Pro. 23(b)(3).
             77
                Doc. 258 at 2.
                                                      -11-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 12 of 14. PageID #: 12678
    Case No. 1:17-cv-1516
    Gwin, J.

    Plaintiffs to pursue their own suits. 78   Further, Defendants argue that financial institutions are

    sophisticated actors capable of pursuing their own claims. 79

            But here, where Sonic’s liability is an issue “common to all class members” and where the

    data breach issues predominate, a class action makes sense. 80 As in Target, “given the number of

    financial institutions involved and the similarity of all class members' claims, Plaintiffs have

    established that the class action device is the superior method for resolving this dispute.” 81

            3. Damages

            The parties spend significant portions of their briefs debating the merits of Plaintiffs’ expert’s

    damages model. 82 Defendants’ concern is that the model requires too much individualized inquiry

    and not-yet-complete data collection from potential class members. 83

            Plaintiffs note that an approximated damages model is appropriate as long as it is

    reasonable. 84 They propose a model that will calculate within a degree of statistical significance the

    cost of replacing compromised cards and reimbursing fraudulent charges. 85

            “Courts within the Sixth Circuit have held that if common issues predominate, class

    certification should not be denied simply because individual class members are entitled to differing


            78
                 Doc. 320 at 33–35.
            79
               Id. at 35.
            80
               Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 545 (6th Cir. 2012). See also Doc. 323
    at 24 (“[T]he class action mechanism is superior because trying the core common issues one time is
    far more efficient than trying the same issue thousands of times in individual actions.”).
            81
               In re Target Corp. Customer Data Sec. Breach Litig., 309 F.R.D. at 490.
            82
               Doc. 258 at 19–20; Doc. 289 at 12–19; Doc. 293 at 24–33; Doc. 323 at 17–23.
            83
               Doc. 289 at 14 (“Plaintiffs’ argument for classwide damages—and the foundation upon
    which their damages expert Mr. Ratner crafts his ‘classwide’ calculation—is predicated upon the false
    presumption that the appropriate relief is some single damages number that can later be allocated
    amongst the putative class members. But the damages sought here are actually out-of-pocket
    compensatory damages specific to individual CIFI putative class members (i.e., cost of replacing cards
    specific to the CIFI, cost of labor and investigation specific to the CIFI, etc.).”).
            84
               Doc 258 at 19 (“Plaintiffs’ methodology for calculating classwide damages is sufficient ‘if
    the evidence show[s] the extent of the damages as a matter of just and reasonable inference, although
    the result be only approximate.’”) (citing In re Polyurethane Foam Antitr. Litig., No. 1:10-md-2196,
    2014 WL 6461355, at *44 (N.D. Ohio Nov. 17, 2014)).
            85
                 Id.
                                                      -12-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 13 of 14. PageID #: 12679
    Case No. 1:17-cv-1516
    Gwin, J.

    damages.” 86 Plaintiffs “need not calculate a specific damage figure for each class member but rather

    must present a damages model that functions on a class-wide basis.” 87 But, “class certification is not

    warranted where the proposal to calculate individual damages is clearly inadequate or requires

    significant inquiry to determine necessary variables.” 88

            Plaintiffs’ expert’s proposed model and similar methods have been deemed reasonable in

    other cases, and the Court finds that it is reasonable here. 89 Plaintiffs point out that “[t]he Supreme

    Court has sanctioned this type of representative evidence in class actions.” 90

            Unlike in Fred’s, Plaintiffs’ expert’s model of estimated damages will not “quickly become

    swamped by individualized questions.” 91 Although the damages inquiries for each Plaintiff may be

    complex because of the large class size, they are more akin to those is Target than Fred’s. In Fred’s,

    the damages query was complicated by a prerequisite duty analysis across many states’ laws. Here,

    negligence will be considered class-wide according to Oklahoma’s law.                “Because those key

    questions c[an] be decided on a class-wide basis, individualized damages questions d[o] not defeat

    predominance.” 92

    C. Class Definition

            Finally, the parties dispute the appropriate class definition. Plaintiffs propose a class defined

    as: “All banks, credit unions, financial institutions, and other entities in the United States that received

    an alert of a potentially compromised account from any card brand in the Sonic Data Breach.” 93




            86
               Gawry, 640 F. Supp. 2d at 958.
            87
               Id. (internal quotations marks omitted).
            88
               Id.(internal quotations marks omitted).
            89
               See Fred’s, Inc., 2019 WL 1179396, at *8–9.
            90
                Doc. 323 at 19 (citing Tyson Foods, Inc., 136 S. Ct. at 1046) (“In many cases, a
    representative sample is the only practicable means to collect and present relevant data establishing
    a defendant’s liability.”).
           91
              Fred’s, Inc., 2019 WL 1179396, at *20.
           92
              Id. at 21.
           93
              Doc. 258 at 1.
                                                    -13-
Case: 1:17-md-02807-JSG Doc #: 343 Filed: 11/02/20 14 of 14. PageID #: 12680
    Case No. 1:17-cv-1516
    Gwin, J.

    Defendants argue that it is overbroad and vague. 94 The Court will amend Plaintiffs proposed language

    and certify a class of: All banks, credit unions, and financial institutions in the United States that

    received notice and took action to reissue credit cards or reimbursed a compromised account from

    any card brand in the Sonic Data Breach.

                                                IV. Conclusion

           For those reasons, the Court GRANTS Plaintiffs’ motion for class certification. The Court

    APPOINTS Plaintiffs American Airlines Federal Credit Union, Arkansas Federal Credit Union, and

    Redstone Federal Credit Union as class representatives and APPOINTS the law firms of Zimmerman

    Reed LLP and Berman Fink Van Horn P.C. as class counsel.

           The Court hereby certifies the following Rule 23(b)(3) class: All banks, credit unions, and

    financial institutions in the United States that received notice and took action to reissue credit cards

    or reimbursed a compromised account involved in the Sonic Data Breach.




            IT IS SO ORDERED.


    Dated: November 2, 2020                                 s/    James S. Gwin___________
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE




           94
                Doc. 293 at 4–9.
                                                     -14-
